USCA11 Case: 20-14163     Date Filed: 07/16/2021   Page: 1 of 15



                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 20-14163
                       Non-Argument Calendar
                     ________________________

                      Agency No. A208-976-212



JOSUE ERNESTO LEIVA-HERNANDEZ,


                                                                     Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,


                                                                   Respondent.

                     ________________________

                Petition for Review of a Decision of the
                     Board of Immigration Appeals
                      ________________________

                              (July 16, 2021)
         USCA11 Case: 20-14163       Date Filed: 07/16/2021   Page: 2 of 15



Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Josue Leiva-Hernandez seeks review of the Board of Immigration Appeals’s

(BIA) final order affirming the Immigration Judge’s (IJ) denial of his application

for asylum, withholding of removal, and protection under the Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT).

      Leiva-Hernandez, a native and citizen of El Salvador, entered the United

States on April 9, 2016. He was issued a Notice to Appear by the Department of

Homeland Security, which charged him as removable under INA § 212(a)(6)(A)(i),

8 U.S.C. § 1182(a)(6)(A)(i), for being present in the United States without being

admitted or paroled. At a hearing on May 2, 2017, Leiva-Hernandez admitted the

allegations and conceded the charge.

      In March 2017, Leiva-Hernandez filed an application for asylum and

withholding of removal based on his membership in a particular social group, and

for CAT relief. According to his application, Leiva-Hernandez witnessed four

gang members murder a taxi driver in La Libertad, El Salvador. After the murder,

Leiva-Hernandez ran away to a mountain. He did not look to see if the gang

members followed him, but he knows that the gang members know his name. As

part of his application, Leiva-Hernandez’s mother submitted a declaration

confirming his story. She also claimed that she was fearful for her son because she


                                         2
           USCA11 Case: 20-14163          Date Filed: 07/16/2021       Page: 3 of 15



knew local authorities would not protect him from the gang. She claimed that

Leiva-Hernandez should not come back because she thought he would be

murdered by the gang.

       With his application, Leiva-Hernandez submitted a United States

Department of State 2016 Human Rights Report for El Salvador (Country Report)

and a United Nations High Commissioner report (UNHCR Report). The reports

noted that organized criminal elements, including gangs and drug traffickers, were

significant perpetrators of violent crimes in El Salvador. The reports further stated

that while the government has enacted laws banning gangs and increasing

sentences for gang-related crimes, weaknesses and corruption in the El Salvadoran

security forces and the judiciary resulted in a high level of impunity for crimes.

       At his merits hearing, Leiva-Hernandez stated that his asylum and

withholding-of-removal claims were based on his membership in a particular

social group, specifically “witnesses of criminal acts by gang organizations in La

Libertad, El Salvador.” 1 He argued that he was unable to return to El Salvador



       1
          To establish asylum eligibility, the noncitizen must show (1) past persecution on
account of a statutorily listed protected ground, or (2) a well-founded fear that the statutorily
protected ground will cause future persecution. Li Shan Chen v. U.S. Att’y Gen., 672 F.3d 961,
964 (11th Cir. 2011) (per curiam). Protected grounds include “race, religion, nationality,
membership in a particular social group, or political opinion.” INA § 101(a)(42)(B), 8 U.S.C. §
1101(a)(42)(B). Similarly, under the withholding-of-removal provision of the INA, a noncitizen
shall not be removed to a country if his life or freedom would be threatened in such country on
account of race, religion, nationality, membership in a particular social group, or political
opinion. INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A).
                                                3
           USCA11 Case: 20-14163            Date Filed: 07/16/2021        Page: 4 of 15



because he would suffer persecution for being part of this particular social group.

Leiva-Hernandez claimed that the country conditions supported his arguments

because the police and government in El Salvador could not control what was

going on in their country.

       The IJ issued an oral decision completely denying Leiva-Hernandez’s

application. As to Leiva-Hernandez’s application for asylum and withholding of

removal, the IJ found that his proposed particular social group was not cognizable

because it lacked particularity and was not sufficiently discrete. Additionally, the

IJ found that Leiva-Hernandez failed to establish a nexus between any harm and a

protected ground. Next, the IJ denied Leiva-Hernandez’s application for CAT

protection, finding that there was no evidence in the record to show that Leiva-

Hernandez was tortured in the past or that he would likely be tortured by or at the

instigation of, or with the consent or acquiescence of, a public official or a person

acting in an official capacity.




        A group is cognizable as a particular social group if it satisfies three requirements. First,
members of the group must share a “common characteristic other than their risk of being
persecuted, and that characteristic must be immutable or fundamental to a member’s individual
conscience or identity.” Amezcua-Preciado v. U.S. Att’y Gen., 943 F.3d 1337, 1342 (11th Cir.
2019) (per curiam) (internal quotation mark omitted). Second, “the group must have sufficient
social distinction.” Id. And third, the group must be “defined with particularity, meaning it must
be discrete and have definable boundaries, and not be amorphous, overbroad, diffuse, or
subjective.” Id. at 1343 (internal quotation marks omitted).

                                                 4
         USCA11 Case: 20-14163       Date Filed: 07/16/2021   Page: 5 of 15



      Leiva-Hernandez appealed the IJ’s decision to the BIA. He claimed that he

had alleged enough to support his asylum and withholding of removal claims.

Specifically, he argued that the IJ failed to properly explain why his proposed

particular social group was not immutable or socially distinct. Leiva-Hernandez

also argued that he sufficiently demonstrated a nexus between his proposed

particular social group and his claim of persecution. As to his claim for CAT

relief, Leiva-Hernandez argued that his testimony and the reports he submitted

satisfied his burden of proof that it was more likely than not that he would be

persecuted and tortured in El Salvador.

      In a single-member decision, the BIA affirmed the IJ’s denial of Leiva-

Hernandez’s claims. The BIA cited the IJ’s opinion and agreed with the IJ that

Leiva-Hernandez’s particular social group was not cognizable because it was not

defined with particularity, socially distinct, or composed of members who shared a

common immutable characteristic. In making its determination, the BIA cited its

decision in Matter of M-E-V-G-, 26 I & N. Dec. 227 (BIA 2014). The BIA also

found no error by the IJ in finding a lack of nexus between Leiva-Hernandez’s

proposed particular social group and his fear of harm. See Perez-Sanchez v. U.S.

Att’y Gen., 935 F.3d 1148, 1158 (11th Cir. 2019) (explaining that under the “nexus

requirement” for applications for asylum or withholding of removal “a noncitizen

must prove he suffered persecution ‘on account of’ a protected basis”). The BIA


                                          5
          USCA11 Case: 20-14163        Date Filed: 07/16/2021    Page: 6 of 15



found that because Leiva-Hernandez did not establish eligibility for asylum, he

could not meet the higher burden of proof for withholding of removal.

      Next, the BIA concluded that Leiva-Hernandez did not establish eligibility

for CAT protection. It noted Leiva-Hernandez’s claim that the El Salvadoran

government consented or acquiesced to torture because it was aware of the torture

and was unable to prevent it, but also noted that a government did not acquiesce to

torture where it tried, even if not entirely successfully, to combat it. To this end, it

accepted the IJ’s findings that the reports Leiva-Hernandez submitted

demonstrated that the El Salvadoran government was attempting to combat gang

violence. The BIA also agreed with the IJ that evidence of the general possibility

of torture did not establish that it was more likely than not that Leiva-Hernandez

would be targeted.

      On appeal, Leiva-Hernandez argues that the IJ and BIA erred in determining

that his proposed particular social group was not cognizable under the INA.

Leiva-Hernandez also claims that the BIA erred in determining that he did not

meet his burden of showing a nexus between fear of future persecution and a

protected ground. Leiva-Hernandez further argues that he was denied due process

when the IJ and the BIA failed to adequately consider his claims for asylum and

withholding of removal. Last, Leiva-Hernandez contends that the BIA erred in




                                           6
         USCA11 Case: 20-14163        Date Filed: 07/16/2021    Page: 7 of 15



denying his application for CAT relief where the evidence of gang violence in El

Salvador was enough to support his claim.

                                          I.

      First, we consider Leiva-Hernandez’s argument that his proposed particular

social group was cognizable under the INA.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts or explicitly agrees with the IJ’s opinion. Perez-Zenteno v. U.S.

Att’y Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). Where, as here, the BIA agrees

with the IJ’s reasoning, we will also review the IJ’s decision to the extent of that

agreement. Id.

      Before we consider the merits of a case, however, we must determine

whether we have jurisdiction. We review our subject matter jurisdiction de novo.

Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). We lack

jurisdiction to review final orders in immigration cases unless the applicant has

exhausted all administrative remedies available as of right. INA § 242(d)(1), 8

U.S.C. § 1252(d)(1); Indrawati, 779 F.3d at 1297. An applicant fails to exhaust his

administrative remedies with respect to a particular claim when he does not raise

that claim before the BIA, even where the BIA sua sponte addresses the issue. See

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250–51 (11th Cir. 2006)

(per curiam). Where an applicant fails to exhaust an issue that is dispositive of his


                                           7
          USCA11 Case: 20-14163       Date Filed: 07/16/2021     Page: 8 of 15



application for relief, we cannot review other issues related to that application, as

we would be providing an advisory opinion. Malu v. U.S. Att’y Gen., 764 F.3d

1282, 1290–91 (11th Cir. 2014).

      Here, we lack jurisdiction to consider whether the IJ and BIA erred in

concluding that Leiva-Hernandez’s proposed particular social group was not

cognizable because he did not exhaust his administrative remedies as to that issue.

See Indrawati, 779 F.3d at 1297. The IJ found that Leiva-Hernandez’s proposed

particular social group was not cognizable because it lacked particularity and it

was not sufficiently discrete, as is required to establish eligibility for asylum or

withholding of removal. See Amezcua-Preciado v. U.S. Att’y Gen., 943 F.3d 1337,

1342 (11th Cir. 2019) (per curiam). In his brief to the BIA, Leiva-Hernandez

challenged the IJ’s decision that his proposed particular social group was not

socially distinct, however, he failed to also address the IJ’s finding that his

proposed particular social group lacked particularity. Because Leiva-Hernandez

failed to challenge a decision by the IJ that was dispositive of his claims for asylum

and withholding, Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 405 (11th Cir. 2016)

(per curiam), he failed to exhaust his administrative remedies. See Indrawati, 779




                                           8
           USCA11 Case: 20-14163           Date Filed: 07/16/2021        Page: 9 of 15



F.3d at 1297. While we are sympathetic to Leiva-Hernandez’s situation, we

cannot address his claims here as we do not have jurisdiction.2

                                                II.

       Next, Leiva-Hernandez argues that he was denied due process because: (1)

the IJ, after determining that his particular social group was not cognizable, failed

to examine the remaining elements of his asylum claim; (2) the BIA’s analysis

regarding whether his particular social group was cognizable and whether there

was a nexus “lacked rigor and broke with the Board’s own precedents”; and (3) the

IJ’s and BIA’s erroneous findings that he did not demonstrate a nexus caused him

substantial prejudice.

       In petitions for review of BIA decisions, we review constitutional challenges

de novo. Lonyem v. U.S. Att’y Gen., 352 F.3d 1338, 1341 (11th Cir. 2003) (per

curiam). We retain the ability to review constitutional claims or questions of law

associated with a petition for review. INA § 242(a)(2)(D), 8 U.S.C.

§ 1252(a)(2)(D); see Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1195–96

(11th Cir. 2008). We review de novo alleged legal errors, such as whether the

agency failed to give reasoned consideration to an issue. Bing Quan Lin v. U.S.

Att’y Gen., 881 F.3d 860, 874 (11th Cir. 2018).

2
  We decline to address Leiva-Hernandez’s arguments regarding nexus because doing so would
require us to render an advisory opinion in light of his lack of exhaustion of his claims regarding
the cognizability of his proposed particular social group. See Malu, 764 F.3d at 1290–91.

                                                 9
           USCA11 Case: 20-14163     Date Filed: 07/16/2021   Page: 10 of 15



      The BIA and IJ must give “reasoned consideration” to a petition for relief

from removal. Id. While the agency must consider all the evidence submitted, it is

well established that the IJ and BIA are not required to specifically address each

claim the petitioner made, or each piece of evidence presented. Indrawati, 779

F.3d at 1302. Additionally, if an issue was never presented to the BIA, then it

cannot fail to give that issue reasoned consideration. Id. at 1303; see also INS v.

Bagamasbad, 429 U.S. 24, 25 (1976) (explaining that “agencies are not required to

make findings on issues the decision of which is unnecessary to the results they

reach”).

      Individuals in deportation proceedings are entitled to due process of law

under the Fifth Amendment. Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1143 (11th

Cir. 2010) (per curiam). In the context of immigration proceedings, due process

requires that individuals be given notice and an opportunity to be heard. Id. To

establish a due process violation, a petitioner must show both a deprivation of

liberty without due process and substantial prejudice. Id. To establish “substantial

prejudice,” the petitioner must show that, “in the absence of the alleged violations,

the outcome of the proceeding would have been different.” Id. If an individual

fails to raise procedural due process arguments that the BIA has power to review,

however, we do not have jurisdiction to hear the claim on appeal as it would be

unexhausted. Bing Quan Lin, 881 F.3d at 868 (“Where a procedural due process


                                          10
         USCA11 Case: 20-14163        Date Filed: 07/16/2021    Page: 11 of 15



claim properly falls within the immigration courts’ power to review and provide a

remedy, the claim must be exhausted before it can be considered by [the Court of

Appeals].”).

      We lack jurisdiction to consider Leiva-Hernandez’s claim that the IJ denied

him due process by failing to fully consider the elements of his asylum claim

because he did not exhaust his administrative remedies as to that issue. Id.; see

also Indrawati, 779 F.3d at 1297. The BIA has the power to address and correct

due process arguments, like this one, relating to deficiencies in an IJ’s analysis.

However, on appeal to the BIA, Leiva-Hernandez never argued that the IJ denied

him due process in failing to consider all of the elements of his asylum claim.

Therefore, this claim is unexhausted and not properly before us. Bing Quan Lin,

881 F.3d at 868 (explaining that procedural due process claims must be exhausted

but clarifying that “those constitutional claims raised for the first time in this Court

that address issues beyond the power of the BIA to address in adjudicating an

individual’s case may not require exhaustion”).

      Additionally, Leiva-Hernandez’s argument that the BIA denied him due

process by failing to adequately consider his claim regarding whether he

established a nexus fails. We have jurisdiction to hear this due process claim

because it would be “facially nonsensical” for Leiva-Hernandez to make this

argument to the BIA before it even issues a decision. Indrawati, 779 F.3d at 1299.


                                           11
         USCA11 Case: 20-14163       Date Filed: 07/16/2021   Page: 12 of 15



Regardless this claim fails because the IJ and the BIA did not need to reach or

consider if Leiva-Hernandez established a nexus after they made the dispositive

findings that his proposed particular social group was not cognizable. See

Bagamasbad, 429 U.S. at 25. And Leiva-Hernandez cannot show substantial

prejudice by any failure of the BIA or the IJ in considering his nexus and fear of

future persecution claims because the determination that his particular social group

was not cognizable was dispositive of his application for relief. Id.; Garcia v. Att’y

Gen., 329 F.3d 1217, 1222 (11th Cir. 2003) (per curiam).

      Accordingly, we dismiss Leiva-Hernandez’s petition as to his claim that the

IJ denied him due process in its cognizability determination, and we deny his

petition as to his claim that the BIA denied him due process in failing to adequately

consider the nexus element of his claims for relief.

                                         IV.

      Last, Leiva-Hernandez argues that that neither the IJ nor the BIA properly

considered the record evidence in denying him CAT relief.

      In petitions for review of BIA decisions, we review factual determinations

under the substantial evidence test and conclusions of law de novo. Gonzalez,

820 F.3d at 403. Under the substantial evidence test, we view the evidence in the

light most favorable to the BIA’s decision and draw all reasonable inferences in

favor of that decision. Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1230


                                         12
         USCA11 Case: 20-14163       Date Filed: 07/16/2021   Page: 13 of 15



(11th Cir. 2007). We will affirm the “BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. The record must compel a contrary conclusion to warrant reversal. Id.

The mere fact that the record may support a different conclusion is not sufficient to

justify a reversal of administrative findings. Id.

      To be eligible for CAT relief, an applicant must show that it is more likely

than not that he would be tortured if returned to the proposed country of removal.

8 C.F.R. § 1208.16(c)(2); Lingeswaran v. U.S. Att’y Gen., 969 F.3d 1278, 1293

(11th Cir. 2020). Additionally, he must show that the torture would be by or with

the consent or acquiescence of a public official or person acting in an official

capacity. 8 C.F.R. § 1208.18(a)(1); Lingeswaran, 969 F.3d at 1293. Acquiescence

requires that a government be aware of the activity constituting torture and

thereafter breach its responsibility to intervene. 8 C.F.R. § 1208.18(a)(7);

Lingeswaran, 969 F.3d at 1293. A government does not acquiesce to torture in

circumstances where it actively attempts, albeit not entirely successfully, to combat

the alleged torture. Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1243 (11th

Cir. 2004).

      In assessing a CAT claim, the IJ or BIA may consider episodes of past

torture, widespread human rights abuses within the proposed country of removal,

and other relevant country conditions evidence. 8 C.F.R. § 1208.16(c)(3). General


                                          13
          USCA11 Case: 20-14163           Date Filed: 07/16/2021       Page: 14 of 15



or isolated evidence of torture or mistreatment is insufficient to show that a

petitioner is more likely than not going to be subjected to such treatment. Jean-

Pierre v. U.S. Att’y Gen., 500 F.3d 1315, 1324 (11th Cir. 2007). While an IJ may

rely on country reports produced by the U.S. State Department, these reports are

reliable only to the extent that they address or are relevant to the specific question

raised by an applicant for CAT relief. Gaksakuman v. U.S. Att’y Gen., 767 F.3d

1164, 1171 (11th Cir. 2014).

       Here, the BIA’s conclusion that Leiva-Hernandez is not entitled to CAT

relief is supported by substantial evidence.3 While the reports Leiva-Hernandez

submitted with his application demonstrate that gang violence is prominent in El

Salvador, they also show that the El Salvadoran government is working to combat

such violence, albeit not entirely successfully. The BIA correctly considered these

and other facts in the record and recognized that a government does not acquiesce

to torture just because its efforts to stop such torture are not completely successful.

See Reyes-Sanchez, 369 F.3d at 1243. Because the record and our precedent do not

compel a contrary conclusion, we must affirm the BIA as to this issue.




3
  To be eligible for CAT relief, an individual has to prove both (1) that it was more likely than
not he would be tortured and (2) consent or acquiescence by the government. Lingeswaran, 969
F.3d at 1293. The BIA concluded that Leiva-Hernandez failed to establish either of these
requirements. Thus, if either of the BIA’s determinations here are supported by substantial
evidence we must affirm.
                                               14
         USCA11 Case: 20-14163     Date Filed: 07/16/2021   Page: 15 of 15



      For the forgoing reasons, Leiva-Hernandez’s petition is in part dismissed

and denied in part.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                        15